DETAILED ACTION
Claims 33-35, 38-49, and 51 are allowed.
This office action is responsive to the amendment filed on 02/18/21.  As directed by the amendment: no claims have been amended or added, and claims 36, 37, 50, 52 and 53 have been cancelled.  Thus, claims 33-35, 38-49, and 51 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a cartridge for an aerosol-generating system which includes the claimed  liquid storage portion and fluid-permeable heater assembly that includes an electrical heating element to heat the aerosol-forming substrate to form an aerosol and having a planar filament arrangement with one or more electrically conductive filaments, an insulating substrate being a ceramic and with a planar attachment face in which the arrangement is disposed in contact with the planar attachment face, and connectors arranged at opposite ends of the heating element forming two separate electrical contacts to apply power to the filament arrangement, in which the heater assembly is arranged over the open end of the housing as recited in Claim 33 (the independent claim).
          The closest prior art reference of record is Robinson (US 2008/0092912).  Robinson which is directed toward a tobacco-containing smoking article teaches a battery, resistance heating element, aerosol generating material composition (substrate); however, the citation does not teach or suggest two separate electrical contacts configured to apply power to the filament arrangement as claimed in the independent claim of the instant patent application.  Further, Robinson also does not teach or suggest that the fluid-permeable heater assembly is arranged over the open end of the housing as claimed.   The Office Action contended that Robinson provides such an assembly “arranged over the open end (15) of the housing (FIG. 2)”; however, neither Robinson’s first heating element 70 nor its second heating 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761